Citation Nr: 0108094	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  96-45 574	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Evaluation of kidney stones, rated as 10 percent disabling 
from March 22, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1995 rating decision by the Togus, 
Maine RO that, among other things, granted a claim of 
entitlement to service connection for kidney stones and 
assigned a zero percent evaluation, effective March 22, 1995.  
The veteran was notified of this action by letter in 
June 1995.  An appeal ensued with receipt of a notice of 
disagreement (NOD) in February 1996.  By rating action of 
June 1996, the RO increased the evaluation for kidney stones 
from zero to 10 percent, effective from March 22, 1995.  A 
statement of the case (SOC) was issued in September 1996 and 
the veteran submitted a VA Form 9 in October 1996.  

In May 1997, the veteran withdrew his request to appear at a 
hearing before a member of the Board.  In July 1998, it was 
noted that the veteran had moved to Maryland and jurisdiction 
of his claims file was transferred to the Baltimore, Maryland 
RO.  The veteran submitted a written statement, received on 
January 31, 2001, in which he indicated that he did not want 
to carry forth any pending appeal regarding the issue of 
kidney stones, and that it was his desire to withdraw this 
issue.  Jurisdiction of his claims file was transferred to 
the Detroit, Michigan RO.  


FINDINGS OF FACT

1.  In February 1996, the veteran signed and submitted a NOD 
in which he expressed his disagreement with a June 1995 
assignment of a zero percent evaluation for kidney stones.

2.  An appeal of the June 1995 rating action was prepared by 
the veteran and was received by VA in October 1996.  

3.  In a written statement, received on January 31, 2001, the 
veteran indicated his desire to withdraw his appeal of the 
issue of an evaluation higher than 10 percent for kidney 
stones.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met; therefore, the Board lacks jurisdiction to consider the 
claim for an evaluation higher than 10 percent for kidney 
stones.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§§ 20.101, 20.202, 20.204(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by an appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).

Pursuant to a rating decision of June 1995, the RO determined 
that service connection for kidney stones was warranted and 
assigned a zero percent evaluation, effective March 22, 1995.  
The veteran filed a NOD in February 1996.  By rating action 
of June 1996, the RO increased the evaluation for kidney 
stones from zero to 10 percent, effective March 22, 1995.  
The RO thereafter issued a SOC to the veteran in 
September 1996.  In October 1996, the veteran submitted a VA 
Form 9, Appeal to Board of Veterans Appeals, concerning the 
issue of entitlement to an evaluation higher than 10 percent 
for kidney stones, thereby perfecting an appeal with respect 
to that issue.  38 C.F.R. §§ 20.200, 20.202 (2000).

The veteran submitted a written statement, received on 
January 31, 2001, in which he indicated his desire to 
withdraw the issue of an evaluation higher than 10 percent 
for kidney stones.  As noted above, this is permissible under 
the Board's rules of practice so long as it is done in 
writing.  38 C.F.R. § 20.204(b) (2000).  The Board notes that 
the NOD in this case and the appeal were accomplished by the 
veteran personally.  Consequently, this is a case where the 
veteran must be the one to withdraw the issue from appellate 
review.  38 C.F.R. § 20.204(c).  

By submitting the signed statement, which indicated that he 
was satisfied with the evaluation assigned to the service-
connected disability, the veteran withdrew his substantive 
appeal as to that issue.  Additionally, in a February 2001 
informal hearing presentation, the veteran's representative 
reiterated the veteran's desire to withdraw his appeal.  
Accordingly, for the above reasons, further action by the 
Board is not appropriate because the Board does not have 
jurisdiction to adjudicate the claim for a higher evaluation.  
38 C.F.R. § 7105(d).  


ORDER

The appeal of the claim for an evaluation higher than 
10 percent for kidney stones from March 22, 1995, is 
dismissed.


REMAND

Previously, this case was before the Board in May 2000 when 
it was remanded for additional development.  Among the 
evidentiary development sought by the Board was the issuance 
of a SOC on the question of entitlement to a higher rating 
for a post-traumatic stress disorder (PTSD) from March 22, 
1995, to July 23, 1998.  As noted in the Board's May 2000 
remand, by rating action of August 1997, the Togus, Maine RO 
granted a claim of entitlement to service connection for PTSD 
and assigned a 50 percent evaluation, effective from March 
22, 1995.  The veteran filed a NOD in July 1998.  By rating 
action of May 1999, the Baltimore, Maryland RO increased the 
evaluation for PTSD from 50 to 100 percent, effective from 
July 23, 1998.  By a May 1999 letter, the RO informed the 
veteran that its award of the 100 percent evaluation 
constituted a full grant of the benefits sought on appeal.  
Nevertheless, there was no indication that the veteran 
desired to withdraw his claim for a higher evaluation.  See 
38 C.F.R. § 20.204(c) (2000); AB v. Brown, 6 Vet. App. 35 
(1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1998).  
Therefore, because the veteran did not withdraw his NOD, and 
because the RO did not issue a SOC addressing the issue of an 
evaluation for PTSD higher than 50 percent from March 22, 
1995, to July 23, 1998, the Board is required to remand the 
matter to the RO for the issuance of a SOC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Fenderson v. West, 12 
Vet. App. 119 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that the development 
sought by the Board on this issue was not completed, another 
remand is now required.  38 C.F.R. § 19.9 (2000).

For the reasons stated above, the case must be returned to 
the RO for the requested development in accordance with the 
decision in Stegall.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully satisfied.  

2.  The RO should re-examine the 
veteran's claim for an evaluation higher 
than 50 percent for PTSD from March 22, 
1995, to July 23, 1998 to determine 
whether additional development or review 
is warranted.  In re-adjudicating the 
PTSD claim, the RO should consider 
whether any "staged" ratings are 
appropriate.  Fenderson, 12 Vet. App. at 
119.  When preliminary action is 
completed, the RO should prepare a SOC in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of the NOD.  See 38 C.F.R. 
§ 19.26 (2000).  If, and only if, a 
timely substantive appeal is received on 
the issue for an evaluation higher than 
50 percent for PTSD from March 22, 1995 
to July 23, 1998, should the matter 
thereafter be returned to the Board for 
appellate review.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2000).

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



